Exhibit 10.1

 



DEFERRED SALARY SECURITY AGREEMENT

 

THIS DEFERRED SALARY SECURITY AGREEMENT dated as of July 1, 2016 is by and
between Xenetic Biosciences, Inc. (“Xenetic”) and M. Scott Maguire (“MSM”).

 

R E C I T A L S:

 

A.        MSM is the Chief Executive Officer of Xenetic and has deferred
approximately $370,000 of his salary to date from Xenetic.

 

B.         MSM is willing to continue to defer up to fifty (50%) of his salary
in consideration for Xenetic granting to MSM a security interest in Xenetic’s
assets as set forth herein..

 

NOW, THEREFORE, in consideration of the foregoing, and for the covenants and
agreements contained herein, the parties hereto agree as follows:

 

1.          Recitals. The recitals set forth above are incorporated by reference
herein and made a part herewith as if fully rewritten.

 

2.          Deferred Salary. Xenetic acknowledges that, to date, 50% salary over
18 months representing approximately $370,000 in MSM’s salary has been deferred.
MSM agrees to continue to defer fifty percent (50%) of his salary until the
earlier to occur of: (i) the closing of a public offering of Xenetic securities
concurrent to a NASDAQ listing, or (ii) September 30, 2016 (the “Deferral End
Date”). All deferred salary shall become due and payable on the Deferral End
Date. All deferred salary of MSM referred to herein is collectively referred to
as the “Obligations.”

 

3.          Grant of Security Interest.

 

(a)         As security for the payment of the Obligations, Xenetic hereby
assigns to MSM and grants to MSM a continuing security interest in the
following, whether now or hereafter existing or acquired (collectively, the
“Collateral”): all assets of every nature and kind of Xenetic, including but not
limited to all inventory, accounts, accounts receivable, equipment, trademarks,
contracts, copyrights and general intangibles.

 

(b)         Xenetic hereby authorizes MSM to file a Form UCC-1 financing
statement and such other public or private filings as MSM deems necessary and
proper to evidence MSM’s security interest in the Collateral, including but not
limited to such filings as MSM deems necessary and proper with the Illinois
Secretary of State.

 

4.          Xenetic Covenants. From and after the date hereof and so long as any
amount remains unpaid on the Obligations, except to the extent compliance in any
case or cases is waived in writing by MSM, Xenetic hereby covenants and agrees
with MSM to, at any time and from time to time upon request of MSM take or cause
to be taken any action and execute, acknowledge, deliver or record any further
documents, opinions, security agreements or other instruments which MSM in his
reasonable discretion deems necessary or appropriate to carry out the purposes
of this Agreement and to preserve, protect and perfect the security intended to
be created and preserved in the Collateral and to establish, preserve and
protect the security interest of MSM in and to the Collateral.

 



 1 

 

 

5.          Default. Any one of the following shall constitute an Event of
Default hereunder:

 

(a)         Xenetic fails to make a payment of the Obligations when due .

 

(b)         Xenetic becomes insolvent or the subject of state or federal
insolvency proceedings, fails generally to pay his debts as they become due or
makes an assignment for the benefit of creditors; or a receiver, trustee,
custodian or other similar official is appointed for, or takes possession of any
substantial part of the property of Xenetic.

 

(c)         Whenever an Event of Default shall be existing hereunder, MSM may
exercise from time to time any rights and remedies available to it under
applicable law, Any proceeds of any disposition by Xenetic of the Collateral may
be applied by MSM to the payment of expenses in connection with the Collateral,
including reasonable attorneys’ fees and legal expenses, and any balance of such
proceeds may be applied by MSM toward the payment of the Obligations.

 

(d)         Xenetic hereby constitutes and appoints MSM its true and lawful
attorney, irrevocably, with full power after the occurrence of an Event of
Default, to act, require, demand, receive, compound and give acquittance for any
and all monies and claims for monies due or to become due to Xenetic under or
arising out of the Collateral, to endorse and checks on other instruments or
orders in connection therewith and to file any claims or take any action on
institute any proceedings which MSM may deem to be necessary or advisable in the
premises, which appointment as attorney is coupled with an interest.

 

6.          General. Xenetic agrees to pay all expenses (including reasonable
attorneys’ fees and legal expenses) paid or incurred by MSM in endeavoring to
collect the Obligations, and in enforcing this Agreement. No delay on the part
of MSM in the exercise of any rights or remedies shall operate as a waiver
thereof, and no single or partial exercise by MSM or any right or remedy shall
preclude other or further exercise thereof or the exercise of any other right or
remedy.

 

This Agreement shall remain in full force and effect following payment in full
of the Obligations. This Agreement shall be construed in accordance with and
governed by the internal laws of Nevada. Any dispute with respect to this
Agreement shall be litigated in the state or federal courts situated in
Henderson County, Nevada, to which jurisdiction and venue all parties consent.
The rights and privileges of MSM hereunder shall inure to the benefit of his
successors and assigns.

 

This Agreement contains the entire agreement among the parties hereto with
respect to the matters set forth herein. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their successors and assigns.
This Agreement and the rights granted hereunder are assignable by MSM, subject
to the terms of Section 5 above, but not by Xenetic.

 



 2 

 

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto and on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same agreement. MSM shall have the right to assign his
rights and obligations under this Agreement to any person or entity.

 

Any notice required to be delivered hereunder shall be valid if in writing
addressed to the party entitled to notice at the address set forth below or such
other address as the party entitled to notice shall provide in writing to the
other parties hereto and shall be deemed delivered as follows: (i) on the day of
delivery if delivered in person; (ii) on the day of delivery to the indicated
address if sent by bonded courier messenger service; or (iii) three days after
deposit in the US mail, postage prepaid, by registered or certified mail, return
receipt requested and addressed to the party entitled to notice.

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and the
year first above written.

 

MSM:   XENETIC:           Xenetic Biosciences, Inc.       M. SCOTT MAGUIRE   By:
 

 

 

   

[_________]

 

Address:

 

          Address:                                                      

 



 3 

 